DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are:  .
A second material is lighter weight than a first material, but the materials are then stated to be titanium, which has a density of 4.5 g/cm3, and the aluminum, which has a density of 2.7 g/cm3 (from Matweb), respectively (see paragraphs 4-6, 12, 13, 19, 23-26, 28, and 30).
Paragraphs 34-53 look to be a copy of the claim language in the specification, however the use of the term ‘example’ used is confusing as that term is used earlier in the specification to referrer to different embodiments of the invention. It should also be noted, that this section provides un-necessary length to the specification.

Claim Interpretation
It is noted that the applicant uses the term ‘lighter weight’ in claims 1, 10, and 18. This term is not defined in the specification of the application. The most applicable interpretation of this term based on the disclosure of application is material density.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 2, 3, 5, 10, 11, 12, 14, and 19 and their dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, Claim 1 recites, “…a plurality of web members…each of the web members is fastened to a web frame of one of the structural members to replace a web portion of the one of the structural members…” In other words, it appears that the claim scope can encompass two web members attached to two web frames of only one structural member, which does not appear to make sense in light of the intended invention, which appears to be cover two structural members. 

It appears a potential amendment to obviate the confusion, could be as follows: 

-if the intent was to encompasses two webs, one potential amendment could be 

--Claim 1. A structural arrangement for an aircraft frame comprising:
a plurality of structural members; 

Also, regarding claim 1, the term “thin” in is a relative term which renders the claim indefinite. The term “thin” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Hence, it is unclear how thin the “sheet of a second type of metal” is.

Regarding claims 2 and 3, claims 2 and 3 are rejected in light of the objection to the specification. It is unclear how titanium can be less dense than aluminum. 

Regarding claims 5, claim 5 recites the limitation "the second one of the web members" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 10, claim 10 has a similar plurality of web member issues as stated above for claim 1.
Also, regarding claim 10, the term “thin” in is a relative term which renders the claim indefinite. The term “thin” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Hence, it is unclear who thin the “sheet of a second type of metal” is.

Regarding claims 11 and 12, claims 11 and 12 are rejected in light of the objection to the specification. It is unclear how titanium can be less dense than aluminum.

Regarding claim 14, claim 14 recites the limitation "the second one of the web members" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 18, the term “thin” in is a relative term which renders the claim indefinite. The term “thin” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Hence, it is unclear who thin the “sheet of a second type of metal” is.

Regarding claim 19, in claim 18 a second material is stated to be lighter and more heat resistant than a first material, but in claim 19 it is stated that the first material is aluminum and the second material is titanium. Aluminum has a density of 2.7 g/cm3 whereas titanium has a density of 4.5 g/cm3 (from Matweb), so this limitation is impossible.
Claims 2-9, 11-17, and 19-20 are rejected for being dependent on a rejected base claim

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maus (US 20020162696 A1) in view of Foltz (EP 2783979 A1) and Wu (NPL titled: High heat resistant carbon fiber/polyimide composites with neutron shielding performance).
Regarding claim 1 (as best understood), Maus teaches a structural arrangement for a vehicle frame comprising a 
plurality of structural members (Maus, figure 4, items 109, 110, and 17, battery assembly hangers), 
a plurality of web members fabricated from sheets, wherein each of the web members is fastened to a respective structural member of the plurality of structural members (Maus, figure 4, item 88, 84 85 and 12, outer shell of web members attached to the structural members); wherein each web 
where structural members are fabricated from a first type of material,
where web members are made of a second type of material,
wherein the second type of material is lighter weight than the first type of material; and
wherein the second type of material is more heat-resistant than the first.
Foltz teaches a structure with webs made of carbon fiber reinforced plastics (Foltz, paragraph ) and a honeycomb structure of aluminum (Foltz, paragraph 45, central honeycomb made optionally of aluminum). Note that carbon fiber reinforced plastics are lighter than aluminum (the density of aluminum is 2.6 g/cm3 compared to 1.5 g/cm3 for carbon fiber).
	Maus and Foltz are both considered analogous art as they are both in the same field of vehicle structural design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the structural and web members of Maus with the respective aluminum and carbon fiber construction of Foltz as suggested by Foltz in order to control how electricity is conducted in different parts of the vehicle.
Wu discloses a carbon fiber reinforced plastic stable up to 800 °C (aluminum melts at 660 °C) (Wu, abstract)).
Maus as modified by Foltz and Wu are both considered analogous art as they are both in the same field of vehicle structural design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the carbon fiber reinforced plastic web members of Maus as modified by Foltz with the heat resistant carbon fiber material of Wu as a simple substitution of one known element for another to obtain predictable results .

Regarding claim 2, Maus as modified by Foltz and Wu teaches the replaceable web structure of claim 1, wherein the first type of material is at least one of aluminum and aluminum alloy (Foltz, paragraph 11, honeycomb core is made of aluminum).

Regarding claim 3, Maus as modified by Foltz and Wu teaches the replaceable web structure of claim 1, except:
wherein the second type of material is titanium.
An alternative embodiment of Foltz teaches a structure wherein the second type of material is titanium (Foltz, paragraph 45, side sheets may be made out of titanium).
Maus as modified by Foltz and Wu and Foltz are both considered analogous art as they are both in the same field of vehicle structural design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the web members of Maus as modified by Foltz and Wu with the titanium construction of Foltz as suggested by Foltz as titanium has lower electrical conductivity (Foltz, paragraph 45).

Regarding claim 4, Maus as modified by Foltz and Wu teaches the replaceable web structure of claim 1, wherein each of the web members includes a flange along at least one edge thereof (Maus, figure 4, see callout below, web flanges).

    PNG
    media_image1.png
    859
    803
    media_image1.png
    Greyscale


Regarding claim 5, Maus as modified by Foltz and Wu teaches the replaceable web structure of claim 4, wherein the flange of a first one of the web members is fastened to the flange of the second one of the web members (Maus, figure 4, see callout above, flange attaching two web members together).

Regarding claim 6, Maus as modified by Foltz and Wu teaches the replaceable web structure of claim 1, wherein the structural members comprise at least one of keel beams and intercostals (Maus, figure 3 items 109, 110, and 117, beams act as intercostals and a keel beam).

Regarding claim 7, Maus as modified by Foltz and Wu teaches the replaceable web structure of claim 1, wherein the structural members surround a battery compartment (Maus, figure 3, item 10, battery mounting assembly).

Regarding claim 8, Maus as modified by Foltz and Wu teaches the replaceable web structure of claim 1, wherein the web members are fastened to the structural members with removable fasteners (Maus, figure 8, items 73 and 74, bolts attaching web members to structural members).

Regarding claim 9, Maus as modified by Foltz and Wu teaches the replaceable web structure of claim 7, wherein the removable fasteners comprise pairs of nuts and bolts (Maus, paragraph 36, , figure 5, items 22 and 24, bolt and clamp nut used to secure the battery tray and other structures securing the batteries).

Regarding claim 10 (as best understood), Maus teaches a structural arrangement for a vehicle frame comprising a 
plurality of structural members (Maus, figure 4, items 109, 110, and 17, battery assembly hangers), 
a plurality of web members fabricated from sheets, wherein each of the web members is fastened to a respective structural member of the plurality of structural members (Maus, figure 4, item 88, 84 85 and 12, outer shell of web members attached to the structural members); wherein each web member is replaceable (Maus, figure 8, items 73 and 74, bolts attaching web members to structural members make the web members replaceable), except:
where structural members are fabricated from a first type of material,
where web members are made of a second type of material,

wherein the second type of material is more heat-resistant than the first.
Foltz teaches an aircraft (Foltz, figure 1, item 50, aircraft) including a structure with webs made of carbon fiber reinforced plastics (Foltz, paragraph ) and a honeycomb structure of aluminum (Foltz, paragraph 45, central honeycomb made optionally of aluminum). Note that carbon fiber reinforced plastics are lighter than aluminum (the density of aluminum is 2.6 g/cm3 compared to 1.5 g/cm3 for carbon fiber).
	Maus and Foltz are both considered analogous art as they are both in the same field of vehicle structural design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the structural and web members of Maus with the respective aluminum and carbon fiber construction of Foltz as suggested by Foltz in order to control how electricity is conducted in different parts of the vehicle.
Wu discloses a carbon fiber reinforced plastic stable up to 800 °C (aluminum melts at 660 °C) (Wu, abstract)).
Maus as modified by Foltz and Wu are both considered analogous art as they are both in the same field of vehicle structural design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the carbon fiber reinforced plastic web members of Maus as modified by Foltz with the heat resistant carbon fiber material of Wu as a simple substitution of one known element for another to obtain predictable results .

Regarding claim 11, Maus as modified by Foltz and Wu teaches the replaceable web structure of claim 1, wherein the first type of material is at least one of aluminum and aluminum alloy (Foltz, paragraph 11, honeycomb core is made of aluminum).

Regarding claim 12, Maus as modified by Foltz and Wu teaches the replaceable web structure of claim 1, except:
wherein the second type of material is titanium.
An alternative embodiment of Foltz teaches a structure wherein the second type of material is titanium (Foltz, paragraph 45, side sheets may be made out of titanium).
Maus as modified by Foltz and Wu and Foltz are both considered analogous art as they are both in the same field of vehicle structural design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the web members of Maus as modified by Foltz and Wu with the titanium construction of Foltz as suggested by Foltz as titanium has lower electrical conductivity (Foltz, paragraph 45).

Regarding claim 13, Maus as modified by Foltz and Wu teaches the replaceable web structure of claim 1, wherein each of the web members includes a flange along at least one edge thereof (Maus, figure 4, see callout below, web flanges).

    PNG
    media_image1.png
    859
    803
    media_image1.png
    Greyscale


Regarding claim 14, Maus as modified by Foltz and Wu teaches the replaceable web structure of claim 4, wherein the flange of a first one of the web members is fastened to the flange of the second one of the web members (Maus, figure 4, see callout above, flange attaching two web members together).

Regarding claim 15, Maus as modified by Foltz and Wu teaches the replaceable web structure of claim 1, wherein the structural members comprise at least one of keel beams and intercostals (Maus figure 3 items 109, 110, and 117, beams act as intercostals and a keel beam).

Regarding claim 16, Maus as modified by Foltz and Wu teaches the replaceable web structure of claim 1, wherein the structural members surround a battery compartment (Maus, figure 3, item 10, battery mounting assembly).

Regarding claim 17, Maus as modified by Foltz and Wu teaches the replaceable web structure of claim 1, wherein the web members are fastened to the structural members with removable fasteners (Maus, figure 8, items 73 and 74 bolts attaching web members to structural members).

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fink (EP 2905228 A1) in view of Slaton (US 20200031450 A1).

Regarding claim 18, Fink teaches a compartment for an aircraft, the compartment comprising:
A plurality of beams (Fink, figure 1, item 3, lower part of frames act as beams), wherein the web of each beam comprises a web member fabricated from a sheet (Fink, figure 1, item 15, beam web), except:
where the beams are fabricated from a first type of metal,
where the web member of the beam is fabricated from a second metal, and
wherein the second type of metal is lighter weight and more heat resistant than the first type of metal
Slaton teaches a composite burn-through resistant floor including a core that can be made of steel (Slaton, paragraph 46, floor may include a steel core) and a skin made optionally of titanium (Slaton, paragraph 55, thin skin may be made of titanium). Note that titanium is less dense and more heat resistant than steel.


Regarding claim 19 (as best understood), Fink as modified by Slaton teaches the compartment of claim 18, wherein the first type of metal is at least one of aluminum and aluminum alloy and the second type of material is titanium (Slaton, paragraphs 46, some alternative materials offered for use include an aluminum core).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fink (EP 2905228 A1) in view of Slaton (US 20200031450 A1) and further in view of Clayton (NPL titled Subassembly testing and modeling of Self Centering Steel Plate Shear Walls).

Regarding claim 20, Fink as modified by Slaton teaches the battery compartment of claim 18, except: 
wherein the web members are fastened to the beams using removable fasteners.
Clayton teaches beam web members being fastened to a beam using fasteners (Clayton, figure 2b, web connected to beam via volts and clamping bars/nuts). 
	Fink as modified by Slaton and Clayton are both considered analogous art as they are both in the same field of structural design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the web members of Fink as modified by Slaton .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Turbe (US 20140272479 A1) teaches a battery enclosure that is made of steel or titanium and capable of containing a battery fire.
Howard (US 20200156486 A1) teaches an electric car battery enclosure with a battery tray and lid attached to a support structure using removable fasteners.
Jaouen (WO 2012049418 A2) teaches a structure for holding a battery in place including several beams
Pack (US 10923694 B1) teaches a metal battery compartment with a honeycomb structure for isolating batteries from each other.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN ANDREW YANKEY whose telephone number is (571)272-9979. The examiner can normally be reached Monday-Thursday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN ANDREW YANKEY/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642